              Case 2:20-cv-00231-RSM Document 16 Filed 12/04/20 Page 1 of 2




 1                                         CHIEF U.S. DISTRICT JUDGE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                      SEATTLE DIVISION
 8   FAWN M. HASSICK,                                     )
                                                          ) CIVIL NO. 2:20-cv-00231-RSM
 9
                    Plaintiff,                            )
10                                                        )
                    vs.                                   )
11                                                        ) ORDER
     COMMISSIONER OF SOCIAL SECURITY,                     )
12                                                        )
                    Defendant                             )
13                                                        )
14

15
            This matter comes before the Court on Plaintiff’s motion for attorney’s fees pursuant to the
16
     Equal Access to Justice Act, 28 U.S.C. § 2412
17
            The motion is timely as Plaintiff had a 60-day appeal period, plus the 30-day period in
18
     §2412(d)(1)(B), from the entry of final judgment on August 31, 2020, to file a timely EAJA
19
     application. Akopyan v. Barnhart, 296 F.3d 852 (9th Cir. 2002); Melkonyan v. Sullivan, 501 U.S.
20
     89, 94-96 (1991); FED. R. App. P. 4(a). Furthermore, upon review of the motion and the record,
21
     the Court determines that Plaintiff is the prevailing party, the government’s position was not
22
     substantially justified, and that the itemization of attorney time spent is reasonable. In short, the
23
     requirements of § 2412(d)(1)(B) are met.
24

25

                                                                       David Oliver & Associates
                                                                       2608 South 47th Street, Suite C
      ORDER FOR EAJA FEES - 1                                          Tacoma, WA 98409
                                                                       (253) 472-4357
                                                                       david@sslawyer.org
              Case 2:20-cv-00231-RSM Document 16 Filed 12/04/20 Page 2 of 2




 1          Having thoroughly considered the parties’ briefing and the relevant record, the Court

 2   hereby GRANTS the motion and awards Plaintiff $6,713.28 in attorney’s fees, subject to any offset

 3   allowed under the Treasury Offset Program. See. Astrue v. Ratiff, 560 U.S. 586, 589 – 590 (2010).

 4   Payment of EAJA fees shall be sent to Plaintiff’s attorney: David Oliver & Associates, 2608 South

 5   47th Street, Suite C, Tacoma, WA 98409. Pursuant to Ratiff, award shall be payable to Plaintiff’s

 6   attorneys, David Oliver & Associates, if the Commissioner confirms that Plaintiff owes no debt to

 7   the Government through the Federal Treasury Offset program.

 8          For the foregoing reasons, Plaintiff’s motion for attorney fees is GRANTED;

 9          DATED this 4th day of December, 2020.

10

11

12                                               A
                                                 RICARDO S. MARTINEZ
13                                               CHIEF UNITED STATES DISTRICT JUDGE
14

15
     Presented by:
16

17   S/David P. OLIVER
     David P. Oliver,
18   Attorney for Plaintiff
19

20

21

22

23

24

25

                                                                   David Oliver & Associates
                                                                   2608 South 47th Street, Suite C
      ORDER FOR EAJA FEES - 2                                      Tacoma, WA 98409
                                                                   (253) 472-4357
                                                                   david@sslawyer.org
